McFarland, J.,
delivered the opinion of the court.
This bill prays for a perpetual injunction, to restrain an overseer of a road from changing his road so as to run through the lands of the complainants. The allegations are, that the proceedings of the county court, under whose authority the defendant was proposing to act, were not had in conformity with the statute, and the defects are specially pointed out; and it is assumed that thp proceedings were absolutely void. It is further charged that the road was not laid out to the benefit of the public, or upon the most advantageous ground.
If the bill had made a case showing that irreparable injury was about to be committed upon the property of the complainants, under the authority of the county court, and we could see from a frill exhibit of the proceedings had, that they were absolutely void, we do not say that we would refuse to take jurisdiction. But it is very clear that the chancery court has no jurisdiction to revise or correct the error of the county court in laying out public roads; this jurisdiction is fully vested in the circuit court.
It is not charged that the injury about to be done the complainants’ land may not be compensated, or, in fact, that the damages have not been assessed and paid, nor does the bill give such a full statement of the proceedings of the county court as to enable us to affirm that they were absolutely void.
We think the complainants have an ample remedy pointed out by the statutes.
The decree of the chancellor dismissing the bill for want of .jurisdiction is affirmed with costs.